UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 (Amendment No. 1)* Nutraceutical International Corporation (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 67060Y101 (CUSIP Number) December 13, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant which this Schedule is filed: oRule 13d-1(b) ýRule 13d-1(c) oRule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 17 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). This filing is an amendment to the Schedule 13G filed with the Securities and Exchange Commission on February 17, 2009 by the reporting person and certain of its affiliates.This filing indicates the termination of the reporting requirements of Kiluva, S.A. and Felix Revuelta under Rule 13d-1. CUSIP No. 67060Y101
